UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q /A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54219 BOLLENTE COMPANIES, INC. (Exact name of registrant as specified in its charter) Nevada 26-2137574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8800 N. Gainey Dr., Suite 270 Scottsdale, Arizona (Address of principal executive offices) (Zip Code) (480) 275-7572 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on August 22, 2016, was 21,478,186 shares. 1 EXPLANATORY NOTE Bollente Companies, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (this “Amendment”) to its Quarterly Report on Form 10-Q for the quarter ended June 30, 2016 (the “Original Filing”), which was originally filed with the Securities and Exchange Commission (the “SEC”) on August 22, 2016. We are filing this Amendment in response to a comment letter received from the SEC in connection with its review of the Original Filing (the “Comment Letter”). We have modified Part I, Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Amendment in response to the Comment Letter to include the conversion terms of the secured convertible promissory note and warrants financing agreement outstanding as of June 30, 2016 and the secured loan agreement and warrant agreement executed on August 2, 2016 that were inadvertently left out. Additionally, in response to the Comment Letter, we filed the secured convertible promissory note and warrants financing agreement outstanding as of June 30, 2016 and the secured loan agreement and warrant agreement executed on August 2, 2016 as exhibits. Except as described in this Explanatory Note, this Amendment does not amend any other information set forth in the Original Filing, and the Company has not updated disclosures to reflect any events that occurred subsequent to August 22, 2016. 2 BOLLENTE COMPANIES INC. QUARTERLY PERIOD ENDED JUNE 30, 2016 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signature 20 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements BOLLENTE COMPANIES, INC. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Prepaid stock compensation Total current assets Fixed assets, net Other assets: Security deposits Trademarks Prepaid stock compensation - long term portion - Software Website Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Credit cards Customer deposits Accrued salaries - Accrued salaries - related party Accrued payroll taxes Notes payable - related party Notes payable - related party, net of debt discount Line of credit - related party Accrued interest payable 4 4 Accrued interest payable - related party Total current liabilities Long-term liabilities: Notes payable - related party - Convertible notes payable - related party - Total long-term liabilities Total liabilities Stockholders' equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of June 30, 2016 and December 31, 2015, respectively - - Common stock, $0.001 par value, 100,000,000 shares authorized, 21,478,186 and 19,350,182 shares issued and outstanding as of June 30, 2016 and December 31, 2015, respectively Additional paid-in capital Subscriptions payable Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to consolidated financial statements. 4 BOLLENTE COMPANIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended For the six months ended June 30, June 30, Revenue $ Cost of goods sold ) Gross profit ) ) Operating expenses: General and administrative Executive compensation Research and development Professional fees Total operating expenses Other income(expenses): Other income Interest expense - related party ) Interest expense ) Other expenses - (9
